Exhibit 10.3

SECOND AMENDMENT TO LEASE

THIS AMENDMENT (“Amendment”) is made effective as of the 1st day of October,
2005, by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (hereinafter called “Landlord”), and ev3 INC., a Delaware
corporation (hereinafter called “Tenant”).

BACKGROUND:

A.                                   Landlord and Tenant are parties to that
certain Lease dated as of May 3, 2002 (together with all amendments thereto, the
“Lease”) for certain premises containing approximately 63,891 rentable square
feet in the Building known as Nathan Lane Technology Center and having an
address of 4600 Nathan Lane, Plymouth, Minnesota.

B.                                     Tenant has requested an additional
allowance for leasehold improvements and Landlord has agreed to provide the
allowance on the terms and conditions set forth in this Amendment.

AMENDMENT:

Now therefore, for good and valuable consideration, the receipt and legal
sufficiency of which the parties acknowledge, the parties agree as follows:

I.                                         Allowance.  Landlord shall provide
Tenant with an additional leasehold improvement allowance of up to $600,000 (the
“Allowance”). The Allowance may only be used for leasehold improvements in and
to the Premises, which improvements shall be consistent in quality and type with
those leasehold improvements already in place. In no event shall the Allowance
be used for trade fixtures, equipment, furnishings or other removable personal
property of Tenant. Any leasehold improvements constructed by Tenant in the
Premises shall be constructed pursuant to plans and specifications approved by
Landlord and by a general contractor approved by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed and shall otherwise be
constructed in accordance with the provisions of Sections 9 and 10 of the Lease.
All construction shall be done at Tenant’s expense (provided that Tenant shall
be reimbursed for the Allowance as set forth herein), in a good and workmanlike
manner, and shall comply at the time of completion with all Laws and
Requirements. Tenant shall deliver to Landlord copies of all certificates of
occupancy, permits and licenses required to be issued by any authority in
connection with Tenant’s construction. Draws against the Allowance shall be
disbursed to Tenant by Landlord promptly (and in no event later than thirty (30)
calendar days) after submittal by Tenant to Landlord of evidence of the costs
and expenses of the leasehold improvements, evidence of payment thereof by
Tenant, and lien waivers from all persons supplying labor or materials to the
leasehold improvements.


--------------------------------------------------------------------------------


The Allowance may be disbursed in periodic draws, but no more frequently than
monthly. If the costs and expenses of the leasehold improvements in and to the
Premises exceed the Allowance, Tenant shall be solely responsible for payment of
any excess. In the event the budget for the leasehold improvements is estimated
by Landlord and Tenant to exceed 125% of the Allowance, Tenant will either (i)
directly pay (without recourse to the Allowance), and provide Landlord lien
waivers for, that portion of the construction costs sufficient to bring the
remainder of the budgeted costs within the Allowance, or (ii) deposit the amount
in excess of the Allowance with Landlord to be disbursed by Landlord after the
full disbursement of the Allowance, to insure that all construction is completed
lien free (any excess Tenant funds will be returned to Tenant upon completion of
the project and full payment of the project costs).

2.                                       Increase in Minimum Annual Rent. In
consideration of the Allowance, the Minimum Annual Rent for the Premises will be
increased by $15,752.10 per month (as set forth below), for the balance of the
Term, commencing with the monthly rent due October 1, 2005 and ending with (and
including) the monthly rent due October 1, 2009. The additional $15,752.10 per
month amends Section 1(d) of the Lease as follows going forward:

PERIOD

 

ANNUAL

 

MONTHLY

 

10/1/05 – 10/31/05

 

N/A

 

$

63,830.08

 

11/1/05 – 10/31/06

 

$

765,960.56

 

$

63,830.08

 

11/1/06 – 10/31/07

 

$

794,711.88

 

$

66,225.99

 

11/1/07 – 10/31/08

 

$

794,711.88

 

$

66,225.99

 

11/1/08 – 10/31/09

 

$

824,740.68

 

$

68,728.39

 

 

If Landlord fails to fund the Allowance, or any portion thereof, the increase in
Minimum Annual Rent shall not be effective (or in the case of a partial funding
of the Allowance, the increase in Minimum Annual Rent shall be reduced
proportionately based on the unfunded portion of the Allowance); in such case,
Tenant shall be entitled to a refund from Landlord of any increase in Minimum
Annual Rent previously paid by Tenant under this Amendment in excess of the
reduced amount required to be paid by Tenant by virtue of a funding of less than
the entire Allowance.

3.                                       Letter of Credit.  In consideration of
this Amendment, the step-down (reduction) dates with regard to the letter of
credit issued to Landlord pursuant to Section 35 of the Lease shall be postponed
by one-year (however, the conditions to each reduction as set forth in said
Section 35 remain unaffected by this Amendment and continue in full force), so
that the minimum amount of the letter of credit shall be as follows:

DATE:

 

REDUCE BY:

 

AVAILABLE BALANCE:

 

11/1/05

 

No Reduction

 

$

500,000

 

11/1/06

 

$

100,000

 

$

400,000

 

11/1/07

 

$

100,000

 

$

300,000

 

11/1/08

 

$

100,000

 

$

200,000

 

 

2


--------------------------------------------------------------------------------


Landlord shall have no obligation to disburse any portion of the Allowance until
Tenant has delivered to Landlord an original amended or replacement letter of
credit conforming to the requirements of the Lease and the revised reduction
schedule. Nothing contained herein shall be construed as a release by Tenant of
its entitlement to reduce the amount of the letter of credit and obtain a return
by Landlord of the letter of credit to the Tenant in accordance with Section 35
of the Rider to the Lease.

4.                                       Waiver of Tenant’s Termination Right.
Provided that the Allowance is paid by Landlord, Section 34 of the Rider to
Lease [entitled, “Termination”] is hereby deleted and shall have no further
force or effect.

5.                                       Defined Terms. All capitalized terms
used in this Amendment not separately defined herein shall have the meaning
given them in the Lease.

6.                                       Full Force and Effect. All of the terms
and conditions of the Lease not inconsistent with this Amendment shall remain
unmodified and in full force and effect.

7.                                       Counterparts. This Amendment may be
executed in counterparts and may be delivered by facsimile transmittal of signed
original counterparts.

The parties have executed this Amendment as of the date stated above.

TENANT:

 

ev3 Inc.

 

 

 

By:

/s/Patrick D. Spangler

 

 

Its:

CFO

 

 

 

 

 

 

 

LANDLORD:

 

LIBERTY PROPERTY LIMITED

 

PARTNERSHIP

 

 

 

By:

Liberty Property Trust, its Sold General

 

 

 Partner

 

 

 

 

 

 By:

/s/Robert L. Kiel

 

 

 

 

Robert L. Kiel

 

 

 

Senior Vice President

 

 

 

Regional Director

 

3


--------------------------------------------------------------------------------